Citation Nr: 1023822	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a certification of eligibility for automotive 
and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.D., J.S., and J.O.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1944 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded in November 
2009 to allow the Veteran an opportunity to appear at a Board 
hearing.  In April 2010, he testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The Board notes that although the Veteran's August 2009 
notice of disagreement, and the March 2009 statement of the 
case appears to indicate that the Veteran was appealing the 
denial of eligibility for adaptive equipment only, it is 
clear from the Veteran's substantive appeal and April 2010 
hearing testimony that he was attempting to appeal the denial 
of eligibility for financial assistance in the purchase of an 
automobile or other conveyance and of basic entitlement to 
necessary adaptive equipment as well.  Since this issue was 
addressed in the March 2008 rating decision on appeal, the 
Veteran was provided the appropriate citation to the relevant 
legal criteria in the statement of the case, and there was 
some discussion of this issue in that statement of the case, 
the Board has characterized the issue as on the title page of 
this decision.  See also November 12, 2009 Board remand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The medical evidence of record is in equipoise as to 
whether the Veteran's service-connected disabilities are 
manifested by the loss or permanent loss of use of one or 
both feet.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment have 
been met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.808 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), to include as interpreted by the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court"), are inapplicable in the present case.  Generally, 
VA upon receipt of a complete claim is required to notify the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identifying the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

Although the Veteran was not provided adequate notice in this 
case, in light of the favorable determination of his claim 
the Board finds that a remand to remedy this error is not 
required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The available medical evidence 
is sufficient for an adequate determination.  

VA law provides for certification of eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance in an amount not exceeding the amount 
specified in 38 U.S.C. 3902 (including all State, local, and 
other taxes where such are applicable and included in the 
purchase price) and of basic entitlement to necessary 
adaptive equipment when all the following requirements are 
met.  

(a)  Service.  The claimant must have had active military, 
naval or air service.

(b)  Disability.  (1) One of the following must exist and be 
the result of injury or disease incurred or aggravated during 
active military, naval or air service; (i) Loss or permanent 
loss of use of one or both feet; (ii) Loss or permanent loss 
of use of one or both hands; (iii) Permanent impairment of 
vision of both eyes: Central visual acuity of 20/200 or less 
in the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than 20° in the better eye; (iv) For 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips. (2) Veterans not serving on active 
duty must be entitled to compensation for the disability.  As 
to any claimant the disability must be service connected in 
accordance with usual criteria. 

(c)  Claim for conveyance and certification for adaptive 
equipment.  A specific application for financial assistance 
in purchasing a conveyance is required which must contain a 
certification by the claimant that the conveyance will be 
operated only by persons properly licensed.  The application 
will also be considered as an application for the adaptive 
equipment to insure that the claimant will be able to operate 
the conveyance in a manner consistent with safety and to 
satisfy the applicable standards of licensure of the proper 
licensing authorities.  Simultaneously with the certification 
provided pursuant to the introductory text of this section, a 
claimant for financial assistance in the purchase of an 
automobile will be furnished a certificate of eligibility for 
financial assistance in the purchase of such adaptive 
equipment as may be appropriate to the claimant's losses 
unless the need for such equipment is contraindicated by a 
physical or legal inability to operate the vehicle.  There is 
no time limitation in which to apply.  An application by a 
claimant on active duty will be deemed to have been filed 
with VA on the date it is shown to have been placed in the 
hands of military authority for transmittal.  38 C.F.R. 
§ 3.808 (2009).

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, i.e., whether the 
acts of grasping, manipulation, and the like in the case of 
the hand or of balance, propulsion, and the like in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63 (2009).

In this case, the evidence shows the Veteran had honorable 
military service and that service-connection is established 
for coronary artery disease claimed as heart disease due to 
malnutrition and beriberi (60 percent), residuals of cold 
injury to the left lower extremity (30 percent), residuals of 
cold injury to the right lower extremity (30 percent), left 
shoulder condition with mild degenerative arthritis and 
osteoporosis (20 percent), residuals of cold injury to the 
left upper extremity (20 percent), residuals of cold injury 
to the right upper extremity (20 percent), sinusitis 
(10 percent), posttraumatic stress disorder (10 percent), 
irritable bowel syndrome (10 percent), and tinea cruris (0 
percent).  

Private medical records dated in February 2002 show the 
Veteran was seen due to concerns with increased unsteadiness.  
The physician noted the Veteran denied pain in the lower 
extremities that would be consistent with radiculopathy or 
severe polyneuropathy.  It was noted that he had been 
captured by the Germans in World War II and detained in a 
work camp which was the suspected etiology of his subtle 
polyneuropathy.  The diagnosis was gait disturbance, etiology 
most likely multifactorial.

A May 2003 electromyography (EMG) study revealed 
electrophysiologic evidence consistent with asymmetrical 
bilateral lumbosacral radiculopathies with active denervation 
distally.  There were also findings suggestive of cauda 
equina/conus medullaris lesion and/or lumbar stenosis and 
reduced compound motor action potentials suggestive of a 
component of superimposed, predominantly axonal, peripheral 
polyneuropathy.  Follow-up and more extensive EMG studies 
were recommended and clinical correlation was strongly 
recommended.

VA medical records show that a September 2007 neurology 
consultation because of his progressive gait imbalance and 
instability.  It was noted that left knee arthritis was not 
responsible for his symptoms.  The Veteran reported a five 
year history of progressive difficulty with gait and 
stability.  He stated that he had occasional radiating pain 
into the buttock and leg and that he could not feel his feet 
completely to the ground.  It was noted that a diagnosis of 
spinal canal stenosis had been provided and that he was 
borderline diabetic.  There was a decidedly neuropathic gait 
with near slapping of the right foot.  There was decreased 
pin prick and light touch sensation more on the left than 
right.  Proprioception of the great toes was moderately poor.  
The examiner stated the Veteran was likely suffering from 
spinal canal stenosis which had become clinically 
significant, but that he also had a type of lower extremity 
neuropathy more likely due to a metabolic process.  

A May 2008 VA physical therapy report noted the Veteran was 
essentially nonambulatory.  He had difficulty standing and 
walking, especially when using his "CROW" boot at the right 
foot due to Charcot foot.  Subsequent reports note a history 
of falls.  Upon podiatry evaluation in January 2009 the 
Veteran was minimally ambulatory and presented in a motorized 
wheelchair.  

In statements and personal hearing testimony in support of 
his claim the Veteran described having severe problems with 
ambulation.  He stated he was essentially unable to walk for 
any distance without assistance.  The Veteran, his children, 
and care provider testified that he was unable to walk due to 
an absence of sensation in his feet due to his service-
connected cold injuries.  

Based upon the evidence of record, the Board finds the 
medical evidence of record is in equipoise as to whether the 
Veteran's service-connected disabilities are manifested by 
the loss or permanent loss of use of one or both feet.  The 
evidence includes a February 2002 report indicating subtle 
polyneuropathy believed to have been related to the Veteran's 
experiences as a prisoner-of-war and a diagnosis of gait 
disturbance, etiology most likely multifactorial.  A May 2003 
EMG study were also suggestive of a superimposed peripheral 
polyneuropathy.  Although a September 2007 VA neurology 
consultation indicated the Veteran's lower extremities 
neurologic problems were due to spinal canal stenosis and a 
lower extremity neuropathy more likely due to a metabolic 
process, the examiner recommended that additional studies be 
conducted.  The Board finds that the overall evidence of 
record demonstrates the Veteran has a demonstrated loss of 
use of the feet due to a multifactorial gait disturbance and 
that the symptoms due solely to his service-connected 
disabilities are not distinguishable from his nonservice-
connected disabilities although ankylosis of one or both 
knees or one of both hips as required for adaptive equipment 
only is not shown.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  In this case, the Board finds 
the evidence is in relative equipoise and the Veteran's claim 
must be allowed.


ORDER

Entitlement to a certification of eligibility for automotive 
and adaptive equipment is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


